Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 should be amended to recite:
“
    PNG
    media_image1.png
    14
    289
    media_image1.png
    Greyscale
, 
where:  Page 19 of 23Attorney Docket No. 817337 (Client Ref. P2041E+E-US/Hof) 
PWM_OUT_NOW := duty cycle parameter of the PWM signal; 
MV_NOW:= value measured by the sensor; 

    PNG
    media_image2.png
    26
    228
    media_image2.png
    Greyscale
;
dPWM := PWM_OUT_MIN – MV_OUT_MIN ∙ kPWM; 
PWM_OUT_MAX := maximum duty cycle parameter threshold;
PWM_OUT_MIN := minimum duty cycle parameter threshold;
MV_OUT_MAX := maximum sensor threshold measurement value; and 
MV_OUT_MIN := minimum sensor threshold measurement value.”  
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 should be amended to recite:
“
    PNG
    media_image1.png
    14
    289
    media_image1.png
    Greyscale
, 
where:  Page 19 of 23Attorney Docket No. 817337 (Client Ref. P2041E+E-US/Hof) 
PWM_OUT_NOW := duty cycle parameter of the PWM signal; 
MV_NOW:= measurement value of the sensor signal; 

    PNG
    media_image2.png
    26
    228
    media_image2.png
    Greyscale
;
dPWM := PWM_OUT_MIN – MV_OUT_MIN ∙ kPWM; 
PWM_OUT_MAX := maximum duty cycle parameter threshold;
PWM_OUT_MIN := minimum duty cycle parameter threshold;
MV_OUT_MAX := maximum sensor threshold measurement value; and 
MV_OUT_MIN := minimum sensor threshold measurement value.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hollander (U.S. Pat. No. 6074089, cited on Applicant’s IDS) in view of Giri (U.S. Pub. No. 20130266041).
Regarding Claim 1, Hollander teaches a sensor device (Fig. 3 and column 6, lines 18-54) comprising: at least one sensor configured to measure a variable physical quantity and provide a raw sensor signal at an output of the at least one sensor (Fig. 3, THERMOCOUPLE); a digital signal processor (gain offset amp 106 and microprocessor 104) configured to preprocess the raw sensor signal output by the at least one sensor into a sensor signal (output of gain offset amp 106) and to further process the sensor signal into a pulse-width-modulated output signal (PWM signal output by microprocessor 104, column 6 lines 43-49) using a plurality of device-specific correction parameters stored in a memory to convert the sensor signal into the pulse-width modulated output signal (internal lookup table in microprocessor 104); and an amplifier configured to convert the pulse-width modulated output signal into an analog voltage or current signal (LPF 109).  
Hollander does not specifically disclose that the pulse-width modulated signal has a duty cycle that is dependent on the measured quantity.  However, Hollander does disclose that the PWM signal is output based on the measured quantity (see column 6, lines 43-49).  Further, Giri discloses in paragraph [0002] that a temperature sensor generates a PWM output wherein the duty cycle varies based on the temperature sensed.  It would have been obvious to one skilled in the art at the time of the invention to include the duty cycle of Giri in the system of Hollander, because the duty cycle variation disclosed in Giri is a typical requirement of temperature sensor applications (see Giri, paragraph [0002]).
Regarding Claim 2, Hollander in view of Giri teaches everything that is claimed above with respect to Claim 1.  Hollander does not specifically disclose wherein the digital signal processor has stored therein a device-specific conversion rule which describes a linear relationship between a measurement value of the sensor signal and a duty cycle parameter of the pulse-width modulated output signal.  However, Hollander does disclose that linear corrections are performed by the microprocessor 104 of Fig. 3, which includes the lookup table (see column 6, lines 12-14).  Hollander further discloses that the microprocessor outputs the PWM signal based on the lookup table (see column 6 lines 43-49).  Further, Giri discloses in paragraph [0002] that a temperature sensor generates a PWM output wherein the duty cycle varies based on the temperature senses.  It would have been obvious to one skilled in the art at the time of the invention to store information related to the duty cycle, as disclosed in Giri, in the lookup table of Hollander, because the duty cycle variation disclosed in Giri is a typical requirement of temperature sensors (see Giri, paragraph [0002]), and because each calibration has in practice a unique non-linear calibration curve that, when linearized, is easier for the user to interpret (see Hollander, column 1, lines 45-56).
Regarding Claim 6, Hollander in view of Giri teach everything that is claimed above with respect to Claim 1.  Hollander further teaches that the at least one sensor, the digital signal processor and the memory are disposed together in an application-specific integrated circuit (ASIC), and the amplifier is configured separately from the ASIC (Fig. 3, LPF 109 is separate from microprocessor 104; also see Giri, paragraph [0002], equating a microcontroller to an ASIC).  
Regarding Claim 8, Hollander in view of Giri teach everything that is claimed above with respect to Claim 1.  Hollander further teaches wherein the amplifier is configured as an amplifier circuit with a low-pass filter (Fig. 3, LPF 109).  
Regarding Claim 10, Hollander teaches a method for operating a sensor device in a measurement mode and in a calibration mode (Fig. 3, column 6, lines 18-54, and column 7, lines 5-12), the method comprising: operating the sensor device in the measurement mode including the steps of measuring, by at least one sensor, a variable physical quantity (Fig. 3, THERMOCOUPLE) and providing, by the at least one sensor at an output of the at least one sensor, a raw sensor signal (output of THERMOCOUPLE), preprocessing, by a digital signal processor, the raw sensor signal output by the at least one sensor into a sensor signal (output of gain offset amp 106) and converting, by the digital signal processor, the sensor signal into a pulse-width-modulated output signal (PWM signal output by microprocessor 104, column 6 lines 43-49), and converting, by an amplifier, the pulse-width modulated output signal into an analog voltage or current signal (LPF 109); and Page 20 of 23Attorney Docket No. 817337(Client Ref. P2041E+E-US/Hof)operating the sensor device in the calibration mode preceding the measurement mode including the step of storing a plurality of device-specific correction parameters in a memory, wherein the device-specific correction parameters are used by the signal processor in the measurement mode to convert the sensor signal into the pulse-width modulated output signal (calibration described in column 7, lines 5-12; lookup table in microprocessor 104).  
Hollander does not specifically disclose that the pulse-width modulated signal has a duty cycle that is dependent on the measured quantity.  However, Hollander does disclose that the PWM signal is output based on the measured quantity (see column 6, lines 43-49).  Further, Giri discloses in paragraph [0002] that a temperature sensor generates a PWM output wherein the duty cycle varies based on the temperature sensed.  It would have been obvious to one skilled in the art at the time of the invention to include the duty cycle of Giri in the system of Hollander, because the duty cycle variation disclosed in Giri is a typical requirement of temperature sensor applications (see Giri, paragraph [0002]).
Regarding Claim 11, Hollander in view of Giri teaches everything that is claimed above with respect to Claim 10.  Hollander does not specifically disclose wherein, in the calibration mode, a device- specific conversion rule which describes a linear relationship between a measurement value of the sensor signal and a duty cycle parameter of the pulse-width modulated output signal is stored in the digital signal processor.  However, Hollander does disclose that linear corrections are performed by the microprocessor 104 of Fig. 3, which includes the lookup table (see column 6, lines 12-14).  Hollander further discloses that the microprocessor outputs the PWM signal based on the lookup table (see column 6 lines 43-49).  Further, Giri discloses in paragraph [0002] that a temperature sensor generates a PWM output wherein the duty cycle varies based on the temperature senses.  It would have been obvious to one skilled in the art at the time of the invention to store information related to the duty cycle, as disclosed in Giri, in the lookup table of Hollander, because the duty cycle variation disclosed in Giri is a typical requirement of temperature sensors (see Giri, paragraph [0002]), and because each calibration has in practice a unique non-linear calibration curve that, when linearized, is easier for the user to interpret (see Hollander, column 1, lines 45-56).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of Giri in further view of McBean (U.S. Pat. No. 5347476).
Regarding Claim 4, Hollander in view of Giri teach everything that is claimed above with respect to Claim 1.  Hollander in view of Giri does not teach wherein the memory further has stored therein a minimum sensor threshold measurement value and a maximum sensor threshold measurement value, which limit the measurement range of the at least one sensor.  However, McBean teaches, in column 13 line 60-column 14 line 10, a memory that stores maximum and minimum range values for a specified type of sensor.  It would have been obvious to one skilled in the art at the time of the invention to include the maximum and minimum range values of McBean in the system of Hollander and Giri, in order to correctly calibrate the sensor and ensure that measurements from the sensor are valid (see McBean, column 14, lines 2-10).
Regarding Claim 13, Hollander in view of Giri teach everything that is claimed above with respect to Claim 10.  Hollander in view of Giri does not teach wherein a minimum sensor threshold measurement value and a maximum sensor threshold measurement value, which limit the measurement range of the at least one sensor, are additionally stored in the memory.  However, McBean teaches, in column 13 line 60-column 14 line 10, a memory that stores maximum and minimum range values for a specified type of sensor.  It would have been obvious to one skilled in the art at the time of the invention to include the maximum and minimum range values of McBean in the system of Hollander and Giri, in order to correctly calibrate the sensor and ensure that measurements from the sensor are valid (see McBean, column 14, lines 2-10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of Giri in further view of Mason (U.S. Pat. No. 6249753).
Regarding Claim 7, Hollander in view of Giri teach everything that is claimed above with respect to Claim 6.  Hollander in view of Giri do not teach wherein the memory is non-volatile.  However, Mason teaches in column 1, lines 41-49, storing calibration adjustments in a non-volatile memory.  It would have been obvious to one skilled in the art at the time of the invention to include the non-volatile memory of Mason in the system of Hollander and Giri, in order to recall the adjustments after every power up sequence (see Mason, column 1, lines 41-49).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of Giri in further view of Risk (U.S. Pub. No. 20140278144).
Regarding Claim 9, Hollander in view of Giri teach everything that is claimed above with respect to Claim 1.  Hollander in view of Giri does not specifically disclose wherein the at least one sensor is two sensors including a first sensor configured as a temperature sensor and a second sensor configured as a humidity sensor.  However, Hollander does teach wherein the at least one sensor is configured as a temperature sensor (Fig. 3, THERMOCOUPLE).  Further, Risk teaches in paragraph [0049] a base unit including a temperature sensor and a humidity sensor.  It would have been obvious to one skilled in the art at the time of the invention to include humidity sensor of Risk with the temperature sensor of Hollander, in order to make sensor measurements more accurate, because temperature and humidity may affect other sensor measurements (see Risk, paragraph [0049]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of Giri in further view of Gaudette (U.S. Pat. No. 5144814).
Regarding Claim 15, Hollander in view of Giri teach everything that is claimed above with respect to Claim 10.  Hollander in view of Giri does not specifically disclose wherein the calibration mode is performed without changing a temperature of the sensor device.  However, Gaudette teaches calibrating of a thermistor by flowing constant temperature air over the thermistor (Abstract).  It would have been obvious to one skilled in the art at the time of the invention to include the constant temperature calibration of Gaudette in the system of Hollander and Giri, in order to accurately determine a correction factor for use of the thermistor during operation (Abstract).

Allowable Subject Matter
Claims 3, 5, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the Claim features “wherein the device-specific correction parameters stored in the memory include at least a minimum duty cycle parameter threshold and a maximum duty cycle parameter threshold” were not found in the prior art.  
Regarding Claim 5, the Claim features “wherein the digital signal processor has stored therein a device-specific conversion rule with the following relationship: 

    PNG
    media_image1.png
    14
    289
    media_image1.png
    Greyscale
 
where:  Page 19 of 23Attorney Docket No. 817337 (Client Ref. P2041E+E-US/Hof) 
PWM_OUT_NOW := duty cycle parameter of the PWM signal
MV_NOW:= value measured by the sensor

    PNG
    media_image2.png
    26
    228
    media_image2.png
    Greyscale

dPWM := PWM_OUT_MIN – MV_OUT_MIN ∙ kPWM 
PWM_OUT_MAX := maximum duty cycle parameter threshold
PWM_OUT_MIN := minimum duty cycle parameter threshold
MV_OUT_MAX := maximum sensor threshold measurement value
MV_OUT_MIN := minimum sensor threshold measurement value” were not found in the prior art.
Regarding Claim 12, the Claim features “wherein, in the calibration mode, the device- specific correction parameters stored in the memory include at least a minimum duty cycle parameter threshold and a maximum duty cycle parameter threshold” were not found in the prior art.  
Regarding Claim 14, the Claim features “wherein the digital signal processor has stored therein a device-specific conversion rule with the following relationship: 

    PNG
    media_image1.png
    14
    289
    media_image1.png
    Greyscale
 
where:  Page 19 of 23Attorney Docket No. 817337 (Client Ref. P2041E+E-US/Hof) 
PWM_OUT_NOW := duty cycle parameter of the PWM signal
MV_NOW:= measurement value of the sensor signal

    PNG
    media_image2.png
    26
    228
    media_image2.png
    Greyscale

dPWM := PWM_OUT_MIN – MV_OUT_MIN ∙ kPWM 
PWM_OUT_MAX := maximum duty cycle parameter threshold
PWM_OUT_MIN := minimum duty cycle parameter threshold
MV_OUT_MAX := maximum sensor threshold measurement value 
MV_OUT_MIN := minimum sensor threshold measurement value” were not found in the prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863